[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                           FOR THE ELEVENTH CIRCUIT                   U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                          AUGUST 15, 2000
                             _________________________
                                                                         THOMAS K. KAHN
                                                                              CLERK
                                    No. 99-13836
                            _________________________
                        D. C. Docket No. 96-00268-CV-WBH-1

ALLIANCE METALS, INC., of Atlanta,

                                                         Plaintiff-Counter-Defendant-
                                                         Appellee,

      versus

HINELY INDUSTRIES, INC., ROBERT F. HINELY, JR.,

                                                         Defendants-Counter-Claimants-
                                                         Appellants,

STEPHEN C. HINELY, et al.,

                                                         Defendants Counter-Claimants.

                              ________________________

                 Appeal from the United States District Court for the
                        for the Northern District of Georgia
                           ________________________
                                 (August 15, 2000)

Before BIRCH, BARKETT and ALARCÓN*, Circuit Judges.



  *
   Honorable Arthur L. Alarcón, U.S. Circuit Judge for the Ninth Circuit, sitting by designation.
ALARCÓN, Circuit Judge:


     Robert F. Hinely, Jr., (“Hinely”) appeals from an order of summary judgment

in favor of his former employer, Alliance Metals, Inc., of Atlanta (“Alliance

Atlanta”), in an action Alliance Atlanta brought against Hinely for breach of his

employment contract and trademark infringement. We have jurisdiction under 28

U.S.C. § 1291. We review the district court's grant of summary judgment de novo,

applying the same standards used by the district court and viewing the facts in the

light most favorable to the nonmoving party. See Jones v. Bill Heard Chevrolet,

Inc., 212 F.3d 1356, 1360 (11th Cir. 2000). Because the district court did not err in

concluding Hinely was obligated to comply with the non-competition provision of

his employment contract or in finding no genuine issue of material fact as to

whether Hinely had infringed Alliance Atlanta’s right to the trade name Hinely

Aluminum, Inc., we affirm.

                                          I

     In March 1994, Alliance Atlanta, a wholly owned subsidiary of Alliance

Metals, Inc., acquired the assets of Hinely’s company, Hinely Aluminum, Inc., for

$500,000 in cash. Among the assets acquired were the Hinely Aluminum, Inc.,

trade name and “all goodwill relating to the Business as a going concern.”

Pursuant to a contractual condition of the acquisition, Alliance Atlanta and Hinely

                                          2
also entered into a five-year employment contract under which Hinely was to serve

as Alliance Atlanta’s president. In that position, Hinely reported directly to

Bradley Evans (“Evans”), chairman and sole shareholder of both Alliance Atlanta

and Alliance Metals, Inc.

     Under the terms of the employment contract, Hinely was to receive an annual

salary of $138,500. In addition, he was to receive a percentage of Alliance

Atlanta’s net sales and net profits as incentive compensation. Under the terms of

the employment contract, Hinely was entitled to review any information on which

the calculation of his incentive compensation was based. The contract further

provided that

     any dispute about the calculation of Incentive Compensation . . . , the
     amount due the Employee, or any other matter described herein . . . shall
     be promptly referred to a “Big Six” accounting firm that is mutually
     acceptable to the Employer and the Employee . . . . Such accounting firm
     shall be required to render a decision as to the appropriateness of the
     objections raised by the Employee within thirty (30) days after the
     submission of the dispute, and any such decision shall be final and
     binding on both parties.

     The employment contract also contained a non-competition provision

providing that

     the Employee hereby agrees with Employer that while in the Employer’s
     employ and through the period ending two (2) years after the termination
     of his employment hereunder for any reason, he will not (either for
     himself directly or in the service of or on behalf of any other person,
     firm, partnership, association, corporation or other business entity) . . .

                                          3
     [e]ngage in or render any services to, or be employed by, any business
     that competes in the Territory with the Business of the Employer, in the
     capacity of officer, manager or executive employee, director, consultant
     or shareholder.

The employment contract provided that it would be “governed by, and construed

and enforced in accordance with the laws of the Commonwealth of Pennsylvania.”

Although non-competition covenants are generally disfavored under Pennsylvania

law, exceptions to this rule exist for covenants such as this one that protect the

buyer of the goodwill of a business, see Piercing Pagoda, Inc. v. Hoffner, 351 A.2d
207, 210 (Pa. 1976), and the goodwill acquired through the efforts of an employee,

see Sidco Paper Co. v. Aaron, 351 A.2d 250, 252-53 (Pa. 1976).

      Hinely received no incentive compensation for the 1994 fiscal year.

According to Alliance Atlanta, Hinely was not entitled to any incentive

compensation because the company sustained a net loss that year. Hinely

suspected Alliance Atlanta had manipulated its records to hide Alliance Atlanta’s

net profit and eliminate Hinely’s incentive compensation. Between February and

May 1995, he repeatedly requested, through his attorney and accountant,

information upon which the calculation of his incentive compensation was based.

Although Hinely asserts that Alliance Atlanta failed to comply fully with its

contractual duty to provide such information, he never pursued arbitration as

required by the employment contract.

                                           4
       On February 17, 1995, Hinely came to suspect the formation of a price

fixing agreement between Evans and Alliance Atlanta’s primary competitor,

Wrisco Industries, Inc. On that day, Evans faxed Hinely a new price list with a

cover note stating “[n]ew prices for March no exceptions let me know your

feelings.” Evans later told Hinely that Wrisco Industries, Inc., was charging the

same prices.

       On advice of his personal counsel, Hinely reported his suspicions to the

United States Department of Justice on February 27, 1995. The Department of

Justice initiated an investigation of Evans and Alliance Metals, Inc., for violations

of the Sherman Act. Hinely continued to work at Alliance Atlanta and cooperated

with the Department of Justice throughout the investigation.

       On August 14, 1995, John Webb, the executive vice president of Alliance

Metals, Inc., hired Jack Barton to be the new sales manager of Alliance Atlanta’s

Texas office. As sales manager, Barton was to oversee day-to-day operations of

that office.

       In an affidavit Hinely filed in opposition to Alliance Atlanta’s motion for a

preliminary injunction, Hinely alleged that he revealed he had been cooperating

with the Department of Justice at an August 25, 1995, meeting with Alliance

Atlanta’s lawyers.


                                          5
      On September 18, 1995, Webb told Hinely he no longer had responsibility

for the operations of the Texas office. Webb told employees in the Texas office

that Hinely was the cause of the troubles Alliance Atlanta was having with the

Department of Justice. Hinely’s salary and title were unaffected by what happened

in the Texas office.

      In a September 28, 1995, letter to all Alliance Atlanta employees, Evans

admitted violating the Sherman Act and stated that he and Alliance Metals, Inc.,

were cooperating with the Department of Justice. On September 29, 1995, the

Department of Justice filed a criminal information charging Evans and Alliance

Metals, Inc., with violations of Sherman Act, 15 U.S.C. § 1.

      In a letter to Evans dated October 2, 1995, Hinely stated that his own

“employment with Alliance Metals of Atlanta, Inc. is terminated effective

immediately.” He asserted in the letter that Alliance Atlanta had breached the

employment contract and constructively discharged him. Hinely alleged that he

was constructively discharged because (1) Alliance Atlanta had engaged in price

fixing; (2) Alliance Atlanta denied him incentive compensation he was due for

fiscal year 1994; (3) Alliance Atlanta would not supply him with information

regarding the calculation of his incentive compensation; (4) Alliance Atlanta




                                         6
relieved him of his duties at the Texas office; and (5) Alliance Atlanta blamed him

for the company’s legal troubles.

      On October 6, 1995, Hinely incorporated a competing enterprise offering

similar products in the same territory serviced by Alliance Atlanta. He called his

new venture Hinely Industries, Inc.

      On February 2, 1996, Alliance Atlanta filed this action, alleging breach of

contract and trademark infringement. On May 28, 1996, the district court granted

Alliance Atlanta’s motion for a preliminary injunction prohibiting Hinely’s new

venture from going forward under the name Hinely Industries, Inc. Hinely

subsequently renamed his new company Robert & Sons Aluminum, Inc.

      On August 22, 1997, after extensive discovery, Alliance Atlanta filed a

motion for summary judgment on its breach of contract and trademark

infringement claims. On February 19, 1998, the district court granted partial

summary judgment in favor of Alliance Atlanta, finding Alliance Atlanta was

entitled to summary judgment on the claim that Hinely breached the non-

competition provision of his employment contract. The district court also

concluded there was no genuine issue of material fact as to Alliance Atlanta’s

ownership of rights to the Hinely Aluminum, Inc., trade name or as to the

likelihood of confusion between that name and Hinely Industries, Inc.


                                         7
      On September 22, 1998, the district court denied Hinely’s motion for

reconsideration. On July 23, 1999, the parties stipulated to judgment on the

remaining issues, including the amount of damages. The district court entered a

final judgment in favor of Alliance Atlanta for $291,633, on August 31, 1999.

Hinely filed a timely notice of appeal on September 28, 1999.

                                          II

                                          A

      Hinely does not dispute that his actions were contrary to the terms of the

non-competition provision of his employment contract. Instead, he contends the

district court erred in concluding he was obligated to comply with the non-

competition provision. Hinely first argues that he was not obligated to comply

with the non-competition provision because Alliance Atlanta’s price fixing

rendered his entire employment contract unenforceable as illegal and contrary to

public policy.

      For a contract to be deemed unenforceable as illegal or contrary to public

policy, its purpose or object must be contrary to a law or policy of the state. See In

re Mohler’s Estate, 22 A.2d 680, 682 (Pa. 1941) (“[T]here is general consent that

contracts entered into for the purpose of rewarding criminal acts or effectuating

some illegal object are void and the courts strike such contracts down.”); see also


                                          8
Zlotziver v. Zlotziver, 49 A.2d 779, 781 (Pa. 1946) (“[A] contract is illegal if it has

for its object the procurement of a divorce, as where the husband or the wife agrees

to institute, or not to defend, a suit for that purpose.”). An agreement between

Alliance Metals, Inc., and Wrisco Industries, Inc., to fix prices, for example, would

be an unenforceable contract. See Ford Motor Co. v. Sweeten Auto. Co., 178 A.
48, 50 (Pa. 1935) (“‘A bargain not to bid at an auction, or any public competition

for a sale or contract, having as its primary object to stifle competition, is illegal.’”

(quoting Restatement (First) of Contracts § 517 (1932)) (emphasis added); see also

Restatement (Second) of Contracts § 186(1) & (2) (1979) (“A promise is

unenforceable on grounds of public policy if it is unreasonably in restraint of trade.

A promise is in restraint of trade if its performance would limit competition in any

business . . . .”). The contract in issue here, however, had as its object the

employment of Hinely as Alliance Atlanta’s president, not price fixing.

      Additionally, Hinely incorrectly assumes that, if any term of his employment

contract was unenforceable, that would necessarily render the entire contract

unenforceable. See Restatement (Second) of Contracts Chapter 8, Topic 1

introductory note (1979) (“Even where both parties make promises, the analysis

usually begins with the question of the enforceability of one promise or term of

[the contract]. Sometimes the unenforceability of that promise or term will result


                                            9
in the unenforceability of other promises and the denial of any relief to either party.

The law, however, is not necessarily so severe.”); id. at § 178 (discussing “When a

Term is Unenforceable on Grounds of Public Policy”). The “General Provisions”

section of Hinely’s employment contract expressly provided for the severability of

any “particular provision of [the contract] adjudicated to be invalid or

unenforceable.”

      Alliance Atlanta did not obtain a judgment against Hinely for breach of

contract based on a refusal or failure by him to perform illegal acts in fulfillment of

his contractual duties as president. Rather, the district court entered judgment for

Alliance Atlanta based on Hinely’s failure to comply with the non-competition

provision. Hinely does not challenge on appeal the district court’s conclusion that

the non-competition provision was enforceable. Hinely’s argument that Alliance

Atlanta’s price fixing rendered the non-competition provision unenforceable as

illegal and contrary to public policy therefore fails.

                                           B

      Hinely next argues that the non-competition provision was null and void by

its own terms. In support of this argument, he points to the passage within the non-

competition provision providing that it

      shall be null and void in the event Employee is terminated by
      Employer without cause or if the Employer materially breaches the

                                           10
      terms of this agreement and fails to cure any such material breach
      within thirty (30) days after notice from the Employee specifying the
      breach and requiring it to be cured.

Hinely contends that the non-competition provision was null and void because (1)

he was constructively discharged from Alliance Atlanta; and (2) Alliance Atlanta

materially breached the employment contract.

                                          1

      Hinely maintains that he was constructively discharged and that the

constructive discharge rendered the non-competition provision null and void by its

own terms as a “terminat[ion] by Employer without cause.” In rejecting Hinely’s

constructive discharge defense, the district court found that Hinely failed to meet

his burden of “produc[ing] evidence from which a reasonable finder of fact could

conclude that his working conditions were so intolerable that a reasonable person

in his position would be compelled to resign.” See Highhouse v. Avery Transp.,

660 A.2d 1374, 1376 (Pa. Super. 1995); see also Graham v. State Farm Mut. Ins.

Co., 193 F.3d 1274, 1284 (11th Cir. 1999). The district court did not reach the

question whether a constructive discharge constituted a “terminat[ion] by

Employer without cause.” We may, however, affirm the grant of summary

judgment on any ground fairly supported by the record. See Rozar v. Mullis, 85
F.3d 556, 564 (11th Cir. 1996). Interpretation of a contract poses a question of


                                         11
law. See Charles D. Stein Revocable Trust v. General Felt Indus., Inc., 749 A.2d
978, 980 (Pa. Super. 2000).

      Pennsylvania courts have neither permitted nor prohibited predicating

breach of an employment contract on a constructive discharge. Courts in other

states, however, have recognized that a constructive discharge may constitute a

breach of an employment contract permitting termination only for cause. See, e.g.,

Tennyson v. School Dist., 606 N.W.2d 594, 602 (Wis. App. 1999) (“Where, as

here, an employer’s written policy guarantees its employees that they will not be

discharged without cause, a constructive discharge without cause constitutes a

breach of contract.”); Turner v. Anheuser-Busch, Inc., 876 P.2d 1022, 1030 (Cal.

1994) (“An employee may prove . . . that a constructive discharge is a breach of an

express or implied contract of employment.”); Hammond v. Katy Indep. Sch. Dist.,

821 S.W.2d 174, 177 (Tex. App. 1991).

       To determine the effect of a constructive discharge on the rights and duties

of the parties in this case, we must look to the contract in issue. See Warehime v.

Warehime, 722 A.2d 1060, 1072 (Pa. Super. 1998) (“When the parties to an

agreement have chosen to address a particular aspect of their legal relationship by

contract, it is the terms of the agreement, as manifestly expressed, that is to

determine the rights and liabilities of the parties.”); see also Turner, 876 P.2d at


                                           12
1030 (“Standing alone, constructive discharge is neither a tort nor a breach of

contract, but a doctrine that transforms what is ostensibly a resignation into a

firing. Even after establishing constructive discharge, an employee must

independently prove a breach of contract or tort . . . .”). “‘In construing a contract,

the intention of the parties is paramount and the court will adopt an interpretation

which under all circumstances ascribes the most reasonable, probable, and natural

conduct of the parties, bearing in mind the objects manifestly to be

accomplished.’” Charles D. Stein Revocable Trust, 749 A.2d at 980 (quoting

Village Beer & Beverage, Inc. v. Vernon D. Cox & Co., Inc., 475 A.2d 117, 121

(Pa. Super. 1984)). If the language appearing in the written agreement is clear and

unambiguous, the parties’ intent is to be discerned solely from the plain meaning of

the words used. See id. “‘[W]ritings which comprise an agreement must be

interpreted as a whole.’” Id. (quoting Village Beer, 475 A.2d at 121).

      The non-competition provision of the employment contract reads as follows:

      10. Non-Competition.

        A. The Employee hereby acknowledges the following:

              (1) That, as a shareholder of Hinely Aluminum, Inc., he has received
              substantial benefit from the purchase by Employer of substantially
              all of the assets of Hinely Aluminum, Inc. pursuant to the Asset
              Purchase Agreement;
              (2) That Employee’s position with Employer places him in a position
              of confidence and trust with the customers and Employees of

                                          13
      Employer and allows him access to “confidential or proprietary
      information” (as defined in paragraph 11 hereof) of the Employer;
      (3) That the type and periods of restrictions imposed by the
      covenants in this Section 10 are fair and reasonable and such
      restrictions will not prevent Employee from earning a livelihood; and
      (4) That the business of the Employer is, in general, a highly
      competitive business.

B. Having acknowledged the foregoing matters in Section 10A above, the
Employee hereby agrees with Employer that while in the Employer’s
employ and through the period ending two (2) years after the termination of
his employment hereunder for any reason, he will not (either for himself
directly or in the service of or on behalf of any other person, firm,
partnership, association, corporation or other business entity):

      (1) Solicit, contact, call upon, communicate with or attempt to
      communicate with any customer (or prospective customer) of the
      Employer with whom Employee has had any contact during the two-
      year period immediately preceding the termination of his
      employment with the Employer, for the purpose of acquiring or
      obtaining the fabrication, distribution or sale of aluminum or other
      metal products from any business other than Employer;
      (2) Solicit, divert or hire away, or attempt to solicit, divert or hire
      away, any person (other than his sons) then employed by the
      Employer (or employed at any time by the Employer in the two years
      prior to the termination of Employee’s employment);
      (3) Engage in, or render any services to, or be employed by, any
      business that competes in the Territory with the Business of the
      Employer, in the capacity of officer, manager or executive employee,
      director, consultant or shareholder;
      (4) Invest in, loan money to, or guarantee all or any part of the
      obligations of, any person, firm, partnership, association, corporation
      or other business that competes in the Territory with the Business of
      the Employer . . . .

(D) Paragraph 10(B) above shall be null and void in the event Employee is
terminated by Employer without cause or if the Employer materially
breaches the terms of this agreement and fails to cure any such material

                                 14
        breach within thirty (30) days after notice from the Employee specifying
        the breach and requiring it to be cured.

(emphasis added).

        The language of the non-competition provision demonstrates that Alliance

Atlanta bargained for a commitment from Hinely that he would not start,

participate in, or assist any competitive enterprise for two years after his departure

from Alliance Atlanta. The sweeping nature of this provision, including the fact

that Hinely was obligated under paragraph 10(B) regardless of the reason for his

termination, demonstrates that Alliance Atlanta bargained for assurance that Hinely

would not leave Alliance Atlanta and appropriate for himself the business he had

helped Alliance Atlanta build.

        The express terms of the two narrow “escape clauses” included in

paragraph 10(D) indicate that Alliance Atlanta intended to foreclose the possibility

that it might inadvertently forfeit the bargained-for protection of the non-

competition provision. One of the two escape clauses provided that the non-

competition provision would become null and void if, after thirty days notice to

Alliance Atlanta and its lawyer, Alliance Atlanta failed to cure a material breach of

the employment contract. The inclusion of the thirty-day notice requirement

manifests an intent to foreclose inadvertent invalidation of the non-competition

provision by an unrecognized material breach.

                                          15
         A “terminat[ion] by Employer without cause” was the second escape clause

the parties included in paragraph 10(D). We think it significant that the parties

inserted the language “by Employer” here instead of using a more common and

generic phrasing like “termination without cause” or “termination for other than

cause.” The latter phrasing was used elsewhere in the employment contract itself.1

A “terminat[ion] by Employer without cause,” as opposed to a “termination

without cause” or “termination for other than cause,” contemplates a conscious

choice by Alliance Atlanta to terminate Hinely without cause in order to free him

from his contractual duty not to compete.

         We conclude that the language “terminat[ion] by Employer without cause”

manifests the intent to foreclose the sort of unintentional invalidation of the non-

competition provision that could result from a constructive discharge. See EEOC

v. Massey Yardley Chrysler Plymouth, Inc., 117 F.3d 1244, 1250-51 (11th Cir.

1997) (noting that a showing of employer willfulness is not required to establish a

constructive discharge); see also Pittman v. Hattiesburg Mun. Separate Sch. Dist.,



  1
      Paragraph 9(C) of the employment contract provided:

        C. Payments in the Event of Termination for Other than Cause.
                If the Employee is terminated for reason other than cause, compensation payments
        shall continue for the remainder of the five (5) year Employment Period on the same basis
        as established in paragraph 4 hereof, including Base Salary, Incentive and Additional
        Incentive Compensation.

                                               16
644 F.2d 1071, 1077 (5th Cir. May 1981) (stating that, to establish a constructive

discharge, an employee does not need to prove that an employer subjectively

intended to force the employee to resign); Bourque v. Powell Elec. Mfg. Co., 617
F.2d 61, 65 (5th Cir. 1980) (noting that the conditions endured, rather than the

employer’s state of mind, are relevant to the constructive discharge inquiry). We

therefore hold that an alleged constructive discharge would not constitute a

“terminat[ion] by Employer without cause” so as to render null and void the non-

competition provision of the employment contract.

                                          2

        Hinely next contends that he was not obligated to comply with the non-

competition provision because Alliance Atlanta materially breached the

employment contract by engaging in illegal price fixing, by depriving Hinely of his

supervisory responsibility for the Texas office, and by failing to account fully for

denying Hinely incentive compensation. In entering summary judgment for

Alliance Atlanta on its breach of contract claim, the district court concluded that,

even if Alliance Atlanta had materially breached the employment contract, the

breach did not excuse Hinely’s failure to comply with the non-competition

provision because Hinely failed to give Alliance Atlanta the requisite notice and

opportunity to cure the breach.


                                          17
                                             i

        Hinely argues that Alliance Atlanta breached the employment contract

before he did and that the company’s antecedent breach excused him from any

further performance under the contract, including adherence to the non-competition

provision. If we were to so hold, we would effectively render meaningless

contractual “notice and cure” requirements like the one included in the non-

competition provision here. Hinely cites no Pennsylvania authority to support the

adoption of such a rule, and we decline to do so. See Bethlehem Steel Corp. v.

MATX, Inc., 703 A.2d 39, 42 (Pa. Super. 1997) (“A court may not disregard a

provision in a contract if a reasonable meaning may be ascertained therefrom. In

construing a contract, each and every part of it must be taken into consideration

and given effect, if possible . . . .”) (alterations, quotations, and citation omitted);

see also In re Colony Square Co., 843 F.2d 479, 481 (11th Cir. 1988) (rejecting a

litigant’s claim of breach because that litigant failed to comply with a contractual

“notice and cure” provision) (citing Orkin Exterminating Co. v. Stevens, 203
S.E.2d 587, 593 (Ga. App. 1973) (“The failure to give notice as required . . . is an

independent bar to the maintenance of a successful cause of action on the

contract.”)).

                                            ii


                                            18
        In Hinely’s brief filed in opposition to Alliance Atlanta’s motion for

summary judgment, he conceded that he “did not inform Alliance Atlanta of their

breach prior to October 2nd.” On appeal, however, Hinely argues that he

“effectively” gave Alliance Atlanta notice of the alleged material breaches well

before he left Alliance Atlanta and started his competing venture. In support of

this argument, Hinely contends (1) that Alliance Atlanta was aware of the price

fixing investigation and his role in prompting it; (2) that a May 31, 1995, letter

from Hinely’s lawyer to Alliance Atlanta’s lawyer notified them that the company

was not in compliance with the employment contract because it failed to provide

information relating to the denial of incentive compensation; and (3) that, on

learning that he would no longer have supervisory responsibility for the Texas

office, he orally informed Webb that he considered it a breach of his employment

contract.

        “When parties define the terms used in a contract, those definitions govern

the construction of the contract.” See Eannarino v. Eannarino, 439 A.2d 760, 761

(Pa. Super. 1982); see also Colony Square Co., 843 F.2d at 481 (“Contracts which

set forth the manner in which a party must exercise a remedy in the event of a

default must be strictly adhered to. . . . Accordingly, when a default clause contains

a notice provision, it must be strictly followed . . . .”) (citations omitted). Here, the


                                           19
“General Provisions” section of the employment contract included the following

definition of the term “notice:”

       All notices, requests, and other communications to any party shall
       be in writing and sufficient if delivered personally, sent by
       registered or certified mail, postage prepaid, return receipt
       requested, or by nationally recognized overnight courier service,
       addressed as follows:

       If to the Employer, at:
       Alliance Metals, Inc. of Atlanta
       [address omitted]

       With a copy to:
       C. Barry Buckley, Esquire
       [address omitted]

       Hinely failed to demonstrate that he sent written notice to Alliance Atlanta

and Buckley specifying a material breach and requiring it to be cured. The May

31, 1995, letter was addressed and sent only to Buckley and not to Alliance

Atlanta. That letter read:

       Pursuant to paragraph (5)(b) of the Employment Agreement between
       Alliance Metals and Robert F. Hinely, Jr., Alliance is to provide Robert
       Hinely with copies of all information and materials he requires to complete
       his review of Alliance’s calculation of Incentive Compensation. Robert’s
       accountant, Barry Franklin, has yet to receive any response to his February
       9, 1995, request for information from Mr. Gerald G. Storch, Alliance’s
       accountant, in connection with Robert’s review of the calculation of
       Incentive Compensation. Additionally, I have not received any response to
       my phone calls and letters to you regarding this matter.

       I would greatly appreciate it if you would favor me with a response as to
       the status of this matter as soon as possible.

                                          20
Even if the letter had been sent to Alliance Atlanta in addition to Buckley, it stops

short of “specifying the breach and requiring it to be cured” as is necessary under

the notice requirement of the non-competition provision. We conclude that Hinely

failed to demonstrate that he gave notice of any of the alleged breaches sufficient

to satisfy the requirement of notice as that term is defined in the employment

contract.

                                           iii

        Hinely next argues that notice would have been futile and that he was

therefore excused from complying with the notice requirement of the non-

competition provision. Alliance Atlanta contends that Hinely did not raise the

defense of futility before the district court and that this court should therefore

decline to consider this defense.

        Hinely’s brief in opposition to the motion for summary judgment included

the following argument:

        Alliance Atlanta argues that Hinely did not give Alliance Atlanta an
        opportunity to cure their breach. . . . Even if Hinely was required to
        give Alliance Atlanta an opportunity to cure its breach, the damage
        resulting from the price-fixing had already occurred, making the
        breach “incurable” because damages could not have been mitigated
        at that point. Regarding the breach resulting from the reduction of
        Hinely’s employment duties, after Hinely sent his October 2nd
        [resignation] letter to Alliance Atlanta, Alliance Atlanta failed to
        notify Hinely that it planned to cure the breach by reinstating his
        Texas responsibilities. Consequently, with regard to both breaches,

                                           21
        Alliance Atlanta’s opportunity to cure was either not utilized by
        Alliance Atlanta or no logical cure was available.

(emphasis added). In his unsuccessful motion for reconsideration, Hinely asserted

that “any notice [he] could have given to [Alliance Atlanta] would have been

futile.” Although the district court never squarely addressed Hinely’s futility

argument, we decline to deem it waived. See Damiano v. FDIC, 104 F.3d 328,

332-33 n.6 (11th Cir. 1997) (noting that waiver doctrine is a rule of practice the

application of which is a matter of appellate court discretion).

        The futility doctrine flows out of the principle that “the law does not

require the performance of vain or useless things." Fishel v. Yorktowne Mut. Ins.

Co., 385 A.2d 562, 565 (Pa. Super. 1978) (quoting Forester v. Teutonia Fire Ins.

Co., 60 Pa. Super. 151 (1915)); see also Wolff & Munier, Inc. v. Whiting-Turner

Contracting Co., 946 F.2d 1003, 1009 (2d Cir. 1991) (noting that a party to a

contract may be excused from complying with a notice requirement if notice would

be a “useless gesture”) (citing, among others, Craddock v. Greenhut Constr. Co.,

Inc., 423 F.2d 111, 115 (5th Cir. 1970)). On summary judgment, Hinely bore the

burden of introducing evidence to support a reasonable finding that giving notice

of the alleged breaches would have been useless. See Gey v. Beck, 568 A.2d 672,

680 (Pa. Super. 1990) (in a different context, stating that the party asserting futility

bears the burden of proving it); Beattie v. Commonwealth Unemployment

                                           22
Compensation Bd. of Review, 500 A.2d 496, 499 (Pa. Commw. 1985) (same); see

also General American Life Ins. Co. v. AmSouth Bank, 100 F.3d 893, 901 (11th

Cir. 1996) (noting that a litigant asserting a defense in opposition to summary

judgment bears the burden of presenting evidence sufficient to establish that

defense). The parties to this appeal agree that the futility of giving notice is an

issue of fact. Both parties, however, urge this court to decide the issue as a matter

of law in their respective favor.

        In his brief filed in opposition to the motion for summary judgment and in

his motion for reconsideration, Hinely failed to point to any evidence, or even

argue, that notice would have been futile with respect to Alliance Atlanta’s alleged

failure to account fully for denying him any incentive compensation. Indeed, it

was undisputed in the record before the district court that, when Hinely left

Alliance Atlanta on October 2, 1995, he had not sought arbitration of his grievance

as required by the incentive compensation provision of the employment contract.

We conclude that Hinely failed to meet his burden of demonstrating that notice

with respect to this alleged breach would have been useless.

        With regard to the futility of notifying Alliance Atlanta that he deemed the

deprivation of his supervisory responsibility for the Texas office a material breach,

Hinely asserted in his opposition brief that “after [he] sent his October 2nd letter to


                                          23
Alliance Atlanta, Alliance Atlanta failed to notify Hinely that it planned to cure the

breach by reinstating his Texas responsibilities.” The mere fact that Alliance

Atlanta did not attempt to cure the deprivation of responsibility after Hinely had

already left the company does not support a reasonable conclusion that Alliance

Atlanta could not or would not have cured this alleged breach had it been formally

confronted with the threat of liberating Hinely from his obligations under the non-

competition provision. Moreover, the loss of supervisory responsibility of which

Hinely complains appears, on its face, to be reversible and therefore curable. We

conclude that Hinely failed to meet his burden of demonstrating that notice with

respect to this alleged breach would have been useless.

       Finally, with regard to the futility of notifying Alliance Atlanta that he

deemed the company’s price fixing a material breach, Hinely relies solely on the

character of the alleged breach itself. He asserts that, once Alliance Atlanta

entered into the price fixing conspiracy, there was no going back. Hinely’s

allegation would support a reasonable conclusion that giving notice would have

been useless to Hinely. It would not, however, support the conclusion that

receiving notice would have been useless to Alliance Atlanta. Cf. L.K. Comstock

& Co. v. United Eng’rs & Constructors, Inc., 880 F.2d 219, 232 (9th Cir. 1989)

(excusing contractor’s failure to comply with a 48-hour “notice and cure”


                                          24
provision before terminating subcontract because “for [the contractor] to give 48-

hour notice would have been a useless gesture in terms of any benefits to [the

subcontractor]”) (emphasis added).

       Here, even if the alleged breach proved to be incurable, the bargained-for

requirement of notice the parties included in the non-competition provision served

to prevent inadvertent invalidation of that provision by an unrecognized material

breach. At a minimum, receiving notice would have given Alliance Atlanta thirty

days to brace itself for Hinely’s transition from compatriot to competitor.

Depending on how early in the progression of events Hinely had given notice to

Alliance Atlanta and its lawyer, receiving notice may even have induced Alliance

Atlanta to abandon the price fixing conspiracy and minimize its exposure to

criminal penalties and related consequences.

       That Alliance Atlanta could have benefitted from notice alone distinguishes

this case from many cases in which courts have excused a party’s failure to comply

with a “notice and cure” provision on the ground of futility. In those cases, the

party seeking to enforce the provision typically disavowed any further performance

under the contract prior to the time the other party should have given notice. See,

e.g., Wolff & Munier, Inc., 946 F.2d at 1009 (affirming the district court’s finding

that “strict adherence to the . . . two-day cure provision would have been a ‘useless


                                         25
act’ in the face of the [breaching party’s] abandonment of the job and its

unjustified ultimatums”); Solitron Devices, Inc. v. Honeywell, Inc., 842 F.2d 274,

278 (11th Cir. 1988) (“By letter . . . Solitron itself expressly repudiated the

subcontract. Once Solitron had itself terminated the contract, a cure notice from

Honeywell would have served no purpose.”); United States v. Digital Prods. Corp.,

624 F.2d 690, 694 (5th Cir. 1980) (where one party sent a telegram stating that it

“hereby terminates all efforts on subject contract,” holding that the other party was

not obligated to follow the contractual requirement of notice and a ten-day curative

period). In such circumstances, notice of the breach would be useless to the

breacher, whose own conduct renders notice a redundant, empty formality.

        Hinely failed to meet his burden of demonstrating that notifying Alliance

Atlanta that he considered the company’s price fixing a material breach would

have been useless to Alliance Atlanta. The district court therefore did not err in

failing to find a genuine issue of material fact as to whether he was excused from

complying with the notice requirement of the non-competition provision.

                                           III

        Hinely argues that the district court erred in concluding Alliance Atlanta

was entitled to summary judgment on its claim of trademark infringement. To

prevail on this claim, Alliance Atlanta had to establish (1) that it had a right to the


                                           26
trade name at issue, Hinely Aluminum, Inc.; and (2) that the trade name Hinely

adopted, Hinely Industries, Inc., was confusingly similar to that trade name, such

that Hinely’s use of the name created a likelihood of confusion among consumers

as to the origin of goods sold. See Conagra, Inc. v. Singleton, 743 F.2d 1508, 1512

(11th Cir. 1984).

                                          A

       It is undisputed that Alliance Atlanta acquired the rights to the Hinely

Aluminum, Inc., trade name when it acquired the assets of Hinely Aluminum, Inc.,

on March 22, 1994. Hinely argues, however, that Alliance Atlanta lost its rights to

the name when it breached the employment contract. Hinely’s argument rests on

the theory that the asset purchase contract and the employment contract were part

of one transaction, and that the breaches of the employment contract he alleges

therefore also constituted breaches of the asset purchase contract. Hinely further

contends that perpetration of criminal conduct under the name of Hinely

Aluminum, Inc., was a direct breach of the asset purchase contract.

       If a contract involves clear and unambiguous terms, we “need only

examine the writing itself to give effect to the parties’ understanding.” Harrity v.

Medical College of Pennsylvania Hosp., 653 A.2d 5, 10 (Pa. Super. 1994). The

asset purchase contract provided, in pertinent part:


                                          27
       1.1 Purchase and Sale.

              (a) The Seller shall sell, convey, transfer and assign to the Purchaser,
              and the Purchaser shall purchase from the Seller, on the Closing Date
              (as defined below), the Acquired Assets. “Acquired Assets” shall
              mean all of the following real property, personal property assets
              (tangible or intangible), and rights of the Seller used or held in
              connection with the Business . . .

                      (i) all Seller’s trade names, trademarks
                      and service marks.
       ....

       1.4 Closing.

              The closing (the “Closing”) for the consummation of
              the transactions contemplated by this Agreement shall
              take place . . . at 10:00a.m. (east coast time) on March
              22, 1994 or such other date and time agreed to by the
              Seller and the Purchaser . . . .

       1.5 Instruments of Conveyance and Transfer.

              At the Closing, the Seller shall deliver to the Purchaser
              such bills of sale, endorsements, assignments and other
              instruments of transfer, conveyance and assignment . .
              . as shall be necessary to transfer, convey and assign
              the Acquired Assets to the Purchaser.

Under the terms of the asset purchase contract, Alliance Atlanta fulfilled its

contractual duties relating to the acquisition of the trade name Hinely Aluminum,

Inc., at the closing that took place on March 22, 1994. Once Hinely sold the name

to Alliance Atlanta, the company was free to use the name in any manner it deemed



                                          28
fit. The district court did not err in finding there was no genuine issue of material

fact as to Alliance Atlanta’s rights to the trade name Hinely Aluminum, Inc.

                                           B

        Hinely also argues that the district court erred in deciding likelihood of

confusion as a matter of law. In support of this argument, he first contends that

likelihood of confusion is a jury question. Although likelihood of confusion

generally is a question of fact, it may be decided as a matter of law. See Conagra,
743 F.2d at 1514-15. Indeed, this court has decided likelihood of confusion as a

matter of law in the first instance. See id. at 1514.

        The following factors are relevant in determining whether there is a

likelihood of confusion: (1) the strength of the plaintiff’s mark; (2) the similarity

between the plaintiff’s mark and the allegedly infringing mark; (3) the similarity

between the products and services offered by the plaintiff and defendant; (4) the

similarity of the sales methods; (5) the similarity of advertising methods; (6) the

defendant’s intent, e.g., does the defendant hope to gain competitive advantage by

associating his product with the plaintiff’s established mark; and (7) actual

confusion. See Conagra, 743 F.2d at 1514. The most persuasive evidence in

assessing the likelihood of confusion is proof of actual confusion. See id. at 1514-

15 (finding likelihood of confusion as a matter of law based on evidence of


                                          29
misdirected inquiries from distributors, suppliers, prospective employees and

customers, as well as misdirected billing invoices).

        The district court did not err in finding that the evidence before it

compelled the conclusion that there was a likelihood of confusion between the

trade names Hinely Aluminum, Inc., and Hinely Industries, Inc. There was no

dispute that the two marks are similar. It was also undisputed that both companies

distribute prefinished aluminum sheets and sign blanks in the same territory. Most

importantly, there was ample undisputed evidence before the district court of actual

confusion.

        Melissa Hough, Alliance Atlanta’s controller, alleged in an affidavit that

Alliance Atlanta received many payments from its former customers for goods

those customers bought from Hinely Industries, Inc. Filed in support of Hough’s

affidavit were copies of more than a dozen checks Alliance Atlanta received for

goods sold by Hinely Industries, Inc., that were made payable to “Hinely

Aluminum.” One such check was made payable to “Hinely Aluminum Industries

Inc.”

        In her affidavit, Hough also alleged that Alliance Atlanta received invoices

from vendors and creditors billing “Hinely Aluminum” for goods and services

purchased by Hinely Industries, Inc. She attached copies of seven such invoices.


                                          30
She also alleged that vendors delivered goods ordered by Alliance Atlanta to

Hinely Industries, Inc., and vice versa. Additionally, Alliance Atlanta introduced

the deposition testimony of aluminum buyers that demonstrated confusion. For

example, when asked in a deposition whether he was “confused as to the difference

between Hinely Industries and Hinely Aluminum and Alliance Metals, Inc. of

Atlanta,” aluminum buyer Robert Goldstucker replied, “[e]xtremely.”

        Hinely argues that, in finding likelihood of confusion as a matter of law,

the district court failed to consider his explanation for the evidence of confusion.

He alleges that Alliance Atlanta received mail intended for Hinely Industries, Inc.,

because of a forwarding order Alliance Atlanta placed with the United States

Postal Service after the company’s July 1995 relocation. This factual allegation

does not raise a genuine issue of material fact when placed beside the extensive

evidence of confusion introduced by Alliance Atlanta.

        The numerous checks and invoices Alliance Atlanta received that were

intended for Hinely Industries, Inc., were not simply misrouted; they referred to the

wrong company, “Hinely Aluminum,” by name. Furthermore, the misdirected

deliveries Hough described came directly from vendors, not the United States

Postal Service. Lastly, the forwarding order could not explain testimony of

customers like Goldstucker reporting confusion as to the difference between


                                          31
Hinely Industries, Inc., and Hinely Aluminum, Inc. The district court did not err in

finding as a matter of law that there was a likelihood of confusion between Hinely

Industries, Inc., and Hinely Aluminum, Inc.

                                        IV

       Hinely found himself in an unenviable position when he came to suspect

his employer of unlawful anticompetitive activity. His decision to report his

suspicions to the Department of Justice is to be commended. Neither the

righteousness of that action nor the wrongfulness of Evans’s and Alliance Metals,

Inc.’s conduct, however, excuses Hinely’s formation of a competing enterprise that

violated both the non-competition provision of his employment contract and

Alliance Atlanta’s trademark rights. The judgment of the district court is

AFFIRMED.




                                         32